     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2265 Page 1 of 9


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    Simon Goro, et al.,                                 Case No.: 17-cv-02580-JLS-JLB
12                                      Plaintiffs,
                                                          ORDER GRANTING IN PART
13    v.                                                  PLAINTIFFS’ MOTION TO
                                                          COMPEL
14    Flowers Foods, Inc., et al.,
15                                   Defendants.
16
                                                          [ECF No. 64]
17
18           Presently before the Court is Plaintiffs’ Motion to Compel (ECF No. 64). Plaintiffs
19   seek to compel Defendants to produce the full deposition transcript of former Chief
20   Financial Officer Jimmy Woodward from a North Carolina misclassification case, as
21   requested by Request for Production (“RFP”) 15 in Plaintiffs’ Requests for Production of
22   Documents, Set Three. (ECF No. 64-1 at 7–8.) Plaintiffs also seek to compel Defendants
23   to produce all pre-2018 revenue recognition memoranda and all appendices to the 2017
24   Ernst & Young Memorandum, as requested by RFP 22 in the same set of requests. (Id. at
25   8–9.)
26           For the reasons stated below, Plaintiffs’ Motion to Compel is GRANTED in part
27   and DENIED in part.
28   ///

                                                      1
                                                                                17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2266 Page 2 of 9


 1      I.     BACKGROUND
 2           Plaintiffs Simon Goro, Guiseppe Zizzo, Jeff Belander, Jose Pena, Rey Pena, and
 3   Tony Russell worked as distributors for Defendants Flowers Foods, Inc., Flowers Baking
 4   Company of Henderson, LLC (“Flowers/Henderson”), and Flowers Baking Company of
 5   California, LLC (“Flowers/California”). (ECF No. 17 at 2.) Plaintiffs originally filed this
 6   action in state court against Defendants on November 27, 2017. (ECF No. 1-2 at 2.)
 7   Underpinning Plaintiffs’ claims is the allegation that Defendants misclassified them as
 8   independent contractors instead of employees. (ECF No. 17.) Defendants develop,
 9   produce, and deliver baked goods. (ECF No. 44 at 2.) Plaintiffs perform delivery and
10   merchandising services for customers that purchase Defendants’ baked goods. (ECF No.
11   17 at 2.) Distribution agreements executed between each Plaintiff and Defendants govern
12   Plaintiffs’ compensation and the terms of the parties’ relationship. (Id. at 5.) These
13   agreements designate Plaintiffs as independent contractors. (Id.) Plaintiffs allege that they
14   are compensated based on the number and type of baked goods sold, but Defendants require
15   them to deliver baked goods to customers six days a week, regardless of the profit Plaintiffs
16   will receive. (Id.) Plaintiffs further allege that Defendants exclusively negotiate with
17   customers that purchase the baked goods, setting all material terms of the relationship such
18   as prices for baked goods, service and delivery agreements, shelf and display space, baked
19   good selection, and print advertisements for baked goods. (Id. at 6–7.) Plaintiffs allege
20   that they regularly work seven days per week delivering the baked goods, amounting to 55
21   to 75 hours worked per week. (Id. at 2.) Plaintiffs allege that this arrangement results in
22   nonproductive time that Plaintiffs are not compensated for.         (Id.)   Plaintiffs allege
23   Defendants violated numerous sections of the California Labor Code, California’s
24   Industrial Wage Commission (“IWC”) Wage Orders, and the Unfair Competition Law
25   (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq., by misclassifying Plaintiffs as
26   independent contractors instead of employees. (Id. at 2–3.) Plaintiffs also seek civil
27   penalties for the alleged Labor Code violations as aggrieved employees under the
28   California Private Attorneys General Act (“PAGA”). (Id. at 16.)

                                                   2
                                                                                 17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2267 Page 3 of 9


 1            Defendants removed this action from state court on December 18, 2017. (ECF No.
 2   1.) On March 22, 2018, Plaintiff filed the operative First Amended Complaint. (ECF No.
 3   17.) On April 12, 2018, Defendants filed a motion to dismiss Plaintiffs’ PAGA cause of
 4   action on multiple grounds. (ECF No. 22.)
 5            On September 28, 2018, the Court held a counsel-only, telephonic Discovery
 6   Conference regarding the deposition transcript of Mr. Woodward. (ECF No. 58.) On
 7   October 15, 2018, the Court held a counsel-only, telephonic Discovery Conference
 8   regarding the accounting memoranda. (ECF No. 62.) The Court issued a Briefing
 9   Schedule for Plaintiffs to file a motion to compel regarding both discovery disputes on
10   October 16, 2018. (ECF No. 63.) Plaintiffs filed the instant motion on October 22, 2018.
11   (ECF No. 64.) Defendants oppose the motion. (ECF No. 86.)
12      II.      DISCUSSION
13               A. Legal Standard
14            Nonprivileged information is discoverable under Federal Rule of Civil Procedure 26
15   if it is (1) relevant, and (2) proportional to the needs of the case. Rule 26(b)(1) provides
16   that parties—
17
                    may obtain discovery regarding any nonprivileged matter that is
18                  relevant to any party’s claim or defense and proportional to the
                    needs of the case, considering the importance of the issues at
19
                    stake in the action, the amount in controversy, the parties’
20                  relative access to relevant information, the parties’ resources, the
                    importance of the discovery in resolving the issues, and whether
21
                    the burden or expense of the proposed discovery outweighs its
22                  likely benefit.
23   Fed. R. Civ. P. 26(b)(1).
24            Federal Rule of Civil Procedure 34 further provides that a party may serve requests
25   for documents or tangible things on any other party that relate to any matter within the
26   scope of discovery defined in Rule 26(b). Fed. R. Civ. P. 34(a). The propounding party
27   may move to compel a response if a party fails to produce documents requested under Rule
28   34. See Fed. R. Civ. P. 37(a). “The party seeking to compel discovery has the burden of

                                                     3
                                                                                    17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2268 Page 4 of 9


 1   establishing that its request satisfies the relevancy requirements of Rule 26(b)(1).
 2   Thereafter, the party opposing discovery has the burden of showing that the discovery
 3   should be prohibited, and the burden of clarifying, explaining[,] or supporting its
 4   objections.” Bryant v. Ochoa, No. 07cv200 JM (PCL), 2009 WL 1390794, at *1 (S.D. Cal.
 5   May 14, 2009) (internal citations omitted) (first citing Soto v. City of Concord, 162 F.R.D.
 6   603, 610 (N.D. Cal. 1995); then citing DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D.
 7   Cal. 2002)). Those opposing discovery are “required to carry a heavy burden of showing”
 8   why discovery should be denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
 9   1975).
10             B. Request for Production 15
11         RFP 15 requests “[a]ll declarations, affidavits, or deposition testimony provided by
12   former CFO Chief Financial Officer Jimmy Woodward relating to misclassification claims
13   by distributors.” (ECF No. 64-6 at 6.) Specifically, Plaintiffs move to compel Defendants
14   to produce the full transcript of a single deposition taken of Mr. Woodward in the matter
15   of Rehberg, et al. v. Flowers Foods, Inc. et al., 3:12-cv-00596, filed in the Western District
16   of North Carolina. (ECF No. 64-1 at 7.) Plaintiffs argue that Mr. Woodward’s testimony
17   in Rehberg is relevant to Plaintiffs’ “misclassification issue and the willful/intentional
18   behavior of Flowers in classifying distributors like Plaintiffs as independent contractors.”
19   (Id. at 8.) Plaintiffs claim that Mr. Woodward testified about his “tax assessment role” and
20   “Flowers’ knowledge of risks of classifying the distributors and independent contractors.”
21   (Id. at 7.) Plaintiffs further claim that the deposition transcript is relevant to this case
22   because Defendants have produced correspondence between Flowers and the IRS signed
23   by Mr. Woodward. (Id.)
24         Defendants in response argue that Mr. Woodward’s testimony in Rehberg is
25   irrelevant to this case because (1) Rehberg was “a North Carolina lawsuit involving
26   distributors who contracted with a North Carolina subsidiary of Flowers Foods, Inc.,” (2)
27   “Mr. Woodward ceased acting as Flowers Foods, Inc.’s CFO in early 2006,” and (3)
28

                                                   4
                                                                                  17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2269 Page 5 of 9


 1   Flowers’ correspondence with the IRS was signed by Mr. Woodward in 2004. (ECF No.
 2   86 at 9.)
 3         The Court agrees with Defendants and finds that Plaintiffs have not met their burden
 4   of establishing that Mr. Woodward’s testimony in Rehberg satisfies the relevancy
 5   requirements of Rule 26(b)(1). See Bryant, 2009 WL 1390794, at *1. As Defendants
 6   highlight, Mr. Woodward’s deposition was taken in 2014 in the context of “a North
 7   Carolina lawsuit involving distributors who contracted with a North Carolina subsidiary of
 8   Flowers Foods, Inc.” (ECF No. 86 at 9.) In contrast, the instant action turns on whether
 9   California distributors were misclassified as independent contractors under the California
10   Labor Code. In response to a compromise position suggested by the Court during the
11   September 28, 2018 Discovery Conference, Defendants offered to produce any portions of
12   the deposition transcript that could be construed to bear on Flowers’ decision to classify
13   distributors as independent contractors in general. (Id. at 9–10; ECF No. 70-1 ¶ 2.)
14   Plaintiffs declined that compromise. (ECF Nos. 86 at 10; 70-1 ¶ 2.)
15         The only arguable relevance of Mr. Woodward’s testimony would be if Mr.
16   Woodward had provided testimony as to Flowers’ decision to classify distributors as
17   independent contractors.    However, even that testimony would be of questionable
18   relevance considering Mr. Woodward ceased to be Flowers’ CFO in early 2006, and
19   Flowers’ correspondence with the IRS, signed by Mr. Woodward, dates back to 2004. And
20   again, Plaintiffs’ claims turn on the application of California law whereas the claims in
21   Rehberg involved North Carolina distributors who contracted with a North Carolina
22   subsidiary of Flowers.
23         Plaintiffs declined to limit their request to those portions of Mr. Woodward’s
24   testimony that could be arguably relevant to this case, and the Court does not otherwise
25   find that Mr. Woodward’s testimony is relevant. See SolarCity Corp. v. Doria, No.:
26   16cv3085-JAH (RBB), 2018 WL 467898, at *2 (S.D. Cal. Jan. 18, 2018) (“District courts
27   have broad discretion to determine relevancy for discovery purposes and to limit the scope
28   of discovery.”). Therefore, Plaintiffs’ Motion to Compel as to RFP 15 is DENIED.

                                                 5
                                                                               17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2270 Page 6 of 9


 1             C. Request for Production 22
 2         RFP 22 requests “[a]ll DOCUMENTS and ESI relating to [Defendants’] accounting
 3   memorandum or similar document supporting gross revenue recognition on sales made
 4   using independent contractors.” (ECF No. 64-6 at 7.) In response to RFP 22, Defendants
 5   have produced a 2018 revenue recognition accounting memorandum (“2018 memo”) and
 6   its exhibits, “correspondences between Flowers and the [SEC] regarding Flowers’ revenue
 7   recognition practices,” and a memorandum prepared by third-party Ernst & Young (“EY
 8   memo”), including two of its six appendices. (ECF Nos. 86 at 10; 70-1 ¶¶ 3–4.) Plaintiffs
 9   move to compel Defendants to supplement its production with two types of documents: (1)
10   pre-2018 revenue recognition memoranda; and (2) the remaining four appendices to the
11   EY memo. (ECF No. 64-1 at 9.)
12                    i. Pre-2018 Revenue Recognition Memoranda
13         Plaintiffs argue that pre-2018 revenue recognition memoranda are relevant to this
14   action because the 2018 memo shows an “assessment of revenue . . . [that] looks into the
15   Distributor Agreement, Flowers[’] relationship with end retailers and the distributors’ role
16   in the process, who controls the product, and who takes on title and risk of loss at what
17   point in time.” (Id. at 10.) Plaintiffs assert that the pre-2018 memoranda “make a variety
18   of fact-based findings” that are helpful to Plaintiffs’ misclassification claim. (Id. at 8.)
19          Defendants in response argue that, although they have produced the 2018 memo,
20   Flowers’ revenue recognition memoranda are irrelevant because “any assessment of
21   Flowers’ revenue recognition practices assumes an independent contractor relationship,”
22   as testified by their 30(b)(6) witness. (ECF No. 86 at 10.) Defendants further argue that
23   Plaintiffs’ requests for additional revenue recognition memoranda are “entirely
24   disproportionate to the needs of the case.” (Id. at 2; see id. at 10.)
25         The Court finds that Plaintiffs have met their burden of establishing the relevance
26   and proportionality of the pre-2018 revenue recognition memoranda. As Plaintiffs assert,
27   the 2018 memo analyzes the Distributor Agreement, a “central document in this case,” as
28   well as the relationship between Flowers and its distributors. (ECF No. 64-1 at 8.) Given

                                                    6
                                                                                   17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2271 Page 7 of 9


 1   that the statute of limitations in this case reaches back to 2013, pre-2018 revenue
 2   recognition memoranda are likewise relevant.
 3         The burden then falls on Defendants, the party opposing discovery, to show that
 4   production of additional memoranda should be prohibited. See Bryant, 2009 WL 1390794,
 5   at *1. Defendants’ argument against production focuses mainly on what discovery they
 6   have already produced and not why production of additional memoranda would be
 7   disproportionate to the needs of this case. Without more, the Court finds that Defendants
 8   have failed to meet their “heavy burden of showing” why discovery should be denied.
 9   Blankenship, 519 F.2d at 429.
10         Plaintiffs’ Motion to Compel as to the production of pre-2018 revenue recognition
11   memoranda is GRANTED.            Accordingly, Defendants shall produce all revenue
12   recognition memoranda dating back to 2013 on or before January 4, 2019. By the same
13   date, Defendants shall produce supplemental written responses to RFP 22 that comply with
14   the requirements of Federal Rule of Civil Procedure 34(b)(2)(C).
15                  ii. 2017 Ernst & Young Memorandum Appendices
16         As detailed above, Defendants have produced two out of six appendices to the EY
17   memo. (ECF Nos. 86 at 6; 70-1 ¶ 4.) Plaintiffs move to compel Defendants to produce
18   the remaining four appendices: A, B, C, and E. (ECF No. 64-1 at 10.)
19         Plaintiffs argue that the EY memo is relevant for the same reasons that the revenue
20   recognition memoranda are relevant. (See id. at 8–9.) It is Plaintiffs’ position that all
21   appendices to the EY memo are therefore relevant because the EY memo expressly
22   references the appendices, and the appendices elaborate on the memo’s contents. (Id. at
23   10–11.) Plaintiffs maintain that Defendants should not be allowed to “show one document,
24   but none of the attached and expressly-referenced exhibits covering the same relevant
25   topics.” (ECF No. 74 at 5.)
26         Defendants in response argue that the appendices are incorporated into the EY
27   memo’s findings, and thus, there is no need to produce the appendices themselves. (ECF
28   No. 86 at 11.) Defendants further argue that the appendices are irrelevant, and producing

                                                 7
                                                                              17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2272 Page 8 of 9


 1   them would be disproportional to the needs of this case. (Id. at 3.) Defendants also contend
 2   that appendices A, B, C, and E contain confidential and proprietary information, and it
 3   would be unduly burdensome to produce such sensitive documents in light of Plaintiffs’
 4   failure to honor the protective order in this case.1 (See id. at 3, 7–8, 11.)
 5          Plaintiffs defend their public filing of confidential documents and material gleaned
 6   from confidential documents by accusing Defendants of improperly overdesignating
 7   documents as confidential. (ECF No. 74 at 6.) Specifically, Plaintiffs state that Defendants
 8   have “marked every single page of every document that [they have] ever produced in this
 9   case, along with every page of every deposition transcript, as “CONFIDENTIAL” under
10   the protective order,” including publicly available documents.2 (Id.; ECF No. 74-1 ¶ 2.)
11          Defendants have produced the EY memo, and the EY memo relies upon and
12   incorporates the appendices. The Court finds that Plaintiffs have met their burden of
13   establishing the appendices’ relevance. At the very least, the appendices may be useful in
14   providing context for the relevant information contained within the EY memo. See
15   Bartholomew v. Avalon Capital Grp., Inc., 278 F.R.D. 441, 451 (D. Minn. 2011)
16   (“Irrelevant information within a document that contains relevant information may be
17   highly useful to providing context for the relevant information.”). The burden then shifts
18   to Defendants to support their objections to production. Defendants’ reluctance to take
19   comfort from the protective order in light of Plaintiffs’ apparent violation is
20
21
     1
22     In support of the instant motion, Plaintiffs publicly filed ECF No. 64-4, which is a portion of a deposition
     transcript Defendants designated as confidential. Defendants argue that Plaintiffs did not seek permission
23   from the Court or Defendants before filing the transcript, as required by the protective order in this case.
     (ECF No. 86 at 7 (citing ECF No. 19 § 12.5).) Plaintiffs also quoted from and described the contents of
24   the accounting memoranda Defendants designated as confidential in their memorandum of points and
25   authorities. (ECF No. 64-1 at 8–11.)
     2
       On this subject, the Court notes that when a party overdesignates documents as confidential, the proper
26   way to challenge the overdesignation is to follow the procedure set forth in the protective order, not to
     unilaterally disregard confidential designations, as Plaintiffs seem to have done here. Section 6 of the
27   protective order provides the proper procedure for challenging confidentiality designations in this action.
     (See ECF No. 19 §§ 6.1–6.3.)
28

                                                           8
                                                                                               17-cv-02580-JLS-JLB
     Case 3:17-cv-02580-JLS-JLB Document 91 Filed 12/11/18 PageID.2273 Page 9 of 9


 1   understandable.      Nonetheless, Defendants have failed to provide the Court with a
 2   sufficiently detailed description of appendices A, B, C, and E to meet their burden of
 3   demonstrating that the nature of the appendices is so sensitive that it would be unduly
 4   burdensome to produce them. See Ivy Hotel San Diego, LLC v. Houston Casualty Co., No.
 5   10cv2183-L (BGS), 2011 WL 13240637, at *3 (S.D. Cal. Oct. 20, 2011) (“[D]ocuments
 6   are not shielded from discovery merely because they are confidential.” (quoting DIRECTV,
 7   Inc. v. Puccinelli, 224 F.R.D. 677, 685 (D. Kan. 2004))).
 8              Plaintiffs’ Motion to Compel as to the production of appendices A, B, C, and E to
 9   the EY memo is GRANTED. Accordingly, Defendants shall produce the appendices on
10   or before January 4, 2019. By the same date, Defendants shall produce supplemental
11   written responses to RFP 22 that comply with the requirements of Federal Rule of Civil
12   Procedure 34(b)(2)(C).
13       III.    CONCLUSION
14          For the foregoing reasons, Plaintiffs’ Motion to Compel (ECF No. 64) is
15   GRANTED in part and DENIED in part. Each party shall bear their own fees and
16   expenses incurred from bringing this motion.3
17          IT IS SO ORDERED.
18   Dated: December 11, 2018
19
20
21
22
23
24
25
26
     3
       Federal Rule of Civil Procedure 37(a)(5)(C) provides that if a motion to compel is granted in part and
27   denied in part, the court “may, after giving an opportunity to be heard, apportion the reasonable expenses
     for the motion.” The Court finds that no party is entitled to the costs incurred from making or opposing
28   Plaintiffs’ Motion to Compel.

                                                         9
                                                                                            17-cv-02580-JLS-JLB
